DETAILED ACTION
This is the second Office Action regarding application number 16/811,782, filed on 03/06/2020, which is a continuation of PCT/JP2018/034480, filed on 09/18/2018.
This action is in response to the Applicant’s Response dated 10/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-15 are currently pending.
Claim 2 is amended.
Claims 1 and 4-12 are withdrawn.
Claims 1-15 are examined below.
The rejection of claims 11-12 and 14 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HAILEGNAW (“Rain on Methylammonium Lead Iodide Based Perovskites: Possible Environmental Effects of Perovskite Solar Cells”) in view of KELLER (US 2007/0282059 A1), SHCHUKIN (“Container-based multifunctional self-healing polymer coatings”), and DONG (“Encapsulation of Perovskite Solar Cells for High Humidity Conditions”).
Regarding claim 2, HAILEGNAW teaches a photoelectric conversion element comprising: 

HAILEGNAW does not disclose that the element further comprises a first compound layer including a first supporting member and a first compound, the first compound being supported by the first supporting member and having two or more first reactive groups; and a second compound layer including a second supporting member and a second compound, the second compound being supported by the second supporting member, having two or more second reactive groups, and being not in contact with the first compound, wherein contact between the first and second compounds in response to breakage of the element causes a polymerization between the first and second reactive groups to form a polymer.
HAILEGNAW, however, recognizes that damage to supporting protective layers creates challenges from the potential leakage of lead-containing materials into the environment.
KELLER teaches encapsulation for electronics that can self-heal when subjected to damage, such as a crack or tear (paras. 4 and 6). KELLER provides at least a first and second compound in isolated capsules (para. 45), where one compound provides two or more isocyanate functional grounds and the other compound provides two or more hydroxyl functional groups (para. 39). KELLER further states that the reaction between the isocyanate and hydroxyl groups forms urethane linkages, and may generate carbon dioxide to provide for a foaming effect (para. 53).


    PNG
    media_image1.png
    508
    699
    media_image1.png
    Greyscale

DONG teaches numerous arrangements and methods of providing encapsulating members for the front side surface protection of perovskite solar cells, and specifically describes examples where encapsulating members of silicon oxide and glass covers a first front side of a perovskite solar cell (pg. 2061, section Conclusions; describes how protective encapsulating films provide sufficient stability for the perovskite material even in high relative humidity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the perovskite photoelectric 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAILEGNAW and provide multiple alternating layers of first and second compounds that reactive together to self-heal as taught by SHCHUKIN in order to protect the underlying substrate from external damage and to allow for autonomous repair of said damaged layer (SHCHUKIN, pg. 4871, right col.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAILEGNAW and provide a suitable encapsulating member on the first front surface of the perovskite solar cell as taught by DONG in order to protect the sensitive perovskite material from negative degradation effects caused by external conditions such as high relative humidity.

Regarding claim 3, the combination of HAILEGNAW, KELLER, SHCHUKIN, and DONG teaches or would have suggested the element according to claim 2, wherein: one of the first and second reactive groups includes at least one reactive group selected from the group consisting of a hydroxyl group and an amine group; and another of the first and the second reactive groups includes an isocyanate group (KELLER teaches first and second compounds contain hydroxyl and isocyanate groups).

Regarding claim 14, the combination of HAILEGNAW, KELLER, SHCHUKIN, and DONG teaches or would have suggested the element according to claim 2, wherein the contact between the first and second compounds causes a mixture thereof to foam or expand (carbon dioxide to provide for a foaming effect, KELLER, para. 53).

Regarding claim 15, the combination of HAILEGNAW, KELLER, SHCHUKIN, and DONG teaches or would have suggested the element according to claim 2, wherein the photoelectric conversion layer contains a compound expressed by a composition formula ABX3, where A denotes at least one cation selected from the group consisting of monovalent cations, B denotes at least one cation selected from the group consisting of divalent cations including a lead ion, and X denotes at least one halogen ion selected from the group consisting of monovalent halogen ions (HAILEGNAW teaches a lead halide).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HAILEGNAW (“Rain on Methylammonium Lead Iodide Based Perovskites: Possible Environmental Effects of Perovskite Solar Cells”) in view of KELLER (US 2007/0282059 A1), SHCHUKIN (“Container-based multifunctional self-healing polymer coatings”), and DONG (“Encapsulation of Perovskite Solar Cells for High Humidity Conditions”).
Regarding claim 13, the combination of HAILEGNAW, KELLER, SHCHUKIN, and DONG teaches or would have suggested the element according to claim 2, but 
BILLIET teaches that isocyanates are very reactive compounds that can react with water (pg. 299, sect. 2.2.3), and reports on self-healing systems having isocyanates and water function as the first and second compounds.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAILEGNAW further and provide water as one of the two compound layers as taught by BILLIET because isocyanate and water function as effective reactive materials for self-healing coatings.


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721